Case 6:20-cv-00453-ADA Document 1-13 Filed 06/01/20 Page 1 of 17




            EXHIBIT M
                                   Case 6:20-cv-00453-ADA Document 1-13 Filed 06/01/20 Page 2 of 17
                                                  JENAM TECH LLC’S INFRINGEMENT ANALYSIS

                                                         U.S. Patent No. 9,923,995 – Google LLC
                                                                    Claims 28 and 29

      Jenam Tech LLC (“Jenam”) provides evidence of infringement of claims 28 and 29 of U.S. Patent No. 9,923,995 (hereinafter “the ’995 patent”)
by Google LLC (“Google”). In support thereof, Jenam provides the following claim charts.
        “Accused Instrumentalities” as used herein refers to at least one or more websites or web addresses including, but not limited to
www.google.com, stored and/or hosted on one or more servers owned or under the control of Google. These claim charts demonstrate Google’s
infringement, and provide notice of such infringement, by comparing each element of the asserted claims to corresponding components, aspects, and/or
features of the Accused Instrumentalities. These claim charts are not intended to constitute an expert report on infringement. These claim charts
include information provided by way of example, and not by way of limitation.
    The analysis set forth below is based only upon information from publicly available resources regarding the Infringing Instrumentalities, as
Google has not yet provided any non-public information. An analysis of Google’s (or other third parties’) technical documentation and/or software
source code may assist in fully identify all infringing features and functionality. Accordingly, Jenam reserves the right to supplement this
infringement analysis once such information is made available to Jenam. Furthermore, Jenam reserves the right to revise this infringement analysis,
as appropriate, upon issuance of a court order construing any terms recited in the asserted claims.
         Unless otherwise noted, Jenam contends that Google directly infringes the ’995 patent in violation of 35 U.S.C. § 271(a) by selling, offering
to sell, making, using, and/or importing the Infringing Instrumentalities. The following exemplary analysis demonstrates that infringement. Unless
otherwise noted, Jenam further contends that the evidence below supports a finding of indirect infringement under 35 U.S.C. §§ 271(b) and/or (c), in
conjunction with other evidence of liability under one or more of those subsections. Google makes, uses, sells, imports, or offers for sale in the
United States, or has made, used, sold, imported, or offered for sale in the past, without authority, or induces others to make, use, sell, import, or offer
for sale in the United States, or has induced others to make, use, sell, import, or offer for sale in the past, without authority products, equipment, or
services that infringe claims 28 and 29 of the ’995 patent, including without limitation, the Accused Instrumentalities.
        Unless otherwise noted, Jenam believes and contends that each element of each claim asserted herein is literally met through Google’s
provision of the Infringing Instrumentalities. However, to the extent that Google attempts to allege that any asserted claim element is not literally
met, Jenam believes and contends that such elements are met under the doctrine of equivalents. More specifically, in its investigation and analysis of
the Infringing Instrumentalities, Jenam did not identify any substantial differences between the elements of the patent claims and the corresponding
features of the Infringing Instrumentalities, as set forth herein. In each instance, the identified feature of the Infringing Instrumentalities performs at
least substantially the same function in substantially the same way to achieve substantially the same result as the corresponding claim element.
        To the extent the chart of an asserted claim relies on evidence about certain specifically-identified Accused Instrumentalities, Jenam asserts
that, on information and belief, any similarly-functioning instrumentalities also infringes the charted claim. Jenam reserves the right to amend this
infringement analysis based on other products made, used, sold, imported, or offered for sale by Google. Jenam also reserves the right to amend this
infringement analysis by citing other claims of the ’995 patent, not listed in the claim chart, that are infringed by the Accused Instrumentalities. Jenam
further reserves the right to amend this infringement analysis by adding, subtracting, or otherwise modifying content in the “Accused Instrumentalities”
column of each chart.
                           Case 6:20-cv-00453-ADA Document 1-13 Filed 06/01/20 Page 3 of 17
                                                                CLAIM CHARTS
                                                 BASED ON INFRINGEMENT ANALYSIS OF GOOGLE
                                                           U.S. Patent No. 9,923,995

Claim 28                              Accused Instrumentalities
An apparatus comprising:              Google uses an apparatus (e.g., one or more servers, etc.) including a non‐transitory memory storing a
                                      network application, and one or more processors in communication with the non‐transitory memory,
a non‐transitory memory storing a     wherein the one or more processors in communication with the non‐transitory memory, wherein the
network application; and              one or more processors execute the network application (e.g., server software, etc.) such that the
                                      network application is configured to operate in accordance with a non‐transmission control protocol
one or more processors in             (TCP) protocol (e.g., the QUIC protocol, etc.) that operates above an Internet Protocol (IP) layer and
communication with the non‐           below a hypertext transfer protocol (HTTP) application layer.
transitory memory, wherein the
one or more processors execute        See excerpt(s) below, for example (emphasis added, if any):
the network application such that
the network application is            Note: Below is a web page of Google (https://www.google.com/).
configured to operate in
accordance with a non‐
transmission control protocol (TCP)
protocol that operates above an
Internet Protocol (IP) layer and
below a hypertext transfer
protocol (HTTP) application layer,
the apparatus, when operating in
accordance with the non‐TCP
protocol, configured to:




                                                                      2 of 16
  June 1, 2020
                            Case 6:20-cv-00453-ADA Document 1-13 Filed 06/01/20 Page 4 of 17
                                                                CLAIM CHARTS
                                                 BASED ON INFRINGEMENT ANALYSIS OF GOOGLE
                                                           U.S. Patent No. 9,923,995

receive idle information for use in   Google uses the apparatus (e.g., the one or more servers, etc.) with the one or more processors that
detecting an idle time period that    execute the instructions for communicating using the QUIC protocol which, in turn, mandates receiving
results in a non‐TCP connection       idle information for use in detecting an idle time period (e.g., idle timeout parameter field, etc.) that
being subject to deactivation;        results in a non‐TCP connection being subject to deactivation;

                                      See excerpt(s) below, for example (emphasis added, if any):

                                      Note: As set forth below, a QUIC negotiation packet includes transport parameters that include an idle
                                      timeout parameter that is detected by a recipient of such packet.




                                                                      3 of 16
   June 1, 2020
               Case 6:20-cv-00453-ADA Document 1-13 Filed 06/01/20 Page 5 of 17
                                             CLAIM CHARTS
                              BASED ON INFRINGEMENT ANALYSIS OF GOOGLE
                                        U.S. Patent No. 9,923,995




                                               4 of 16
June 1, 2020
                          Case 6:20-cv-00453-ADA Document 1-13 Filed 06/01/20 Page 6 of 17
                                                             CLAIM CHARTS
                                              BASED ON INFRINGEMENT ANALYSIS OF GOOGLE
                                                        U.S. Patent No. 9,923,995




generate, based on the idle        Google uses the apparatus (e.g., the one or more servers, etc.) with the one or more processors that
information, a non‐TCP packet      execute the instructions for communicating using the QUIC protocol which, in turn, mandates
including an idle time period      generating, based on the idle information, a non‐TCP packet (e.g., QUIC negotiation packet, etc.)
parameter field identifying        including an idle time period parameter field (e.g., idle timeout parameter field, etc.) identifying
metadata that is specified in at   metadata (e.g., the value of the idle timeout parameter field, etc.) that is specified in at least one of a
least one of a number of seconds   number of seconds or minutes; and
or minutes; and
                                   See excerpt(s) below, for example (emphasis added, if any):

                                   Note: As set forth below, since the idle_timeout value sets the duration of idleness, after which the
                                   connection is shutdown, a timeout attribute of the connection is necessarily modified based on the
                                   value received in the idle_timeout field of the connection negotiation packet.




                                                                    5 of 16
  June 1, 2020
                           Case 6:20-cv-00453-ADA Document 1-13 Filed 06/01/20 Page 7 of 17
                                                               CLAIM CHARTS
                                                BASED ON INFRINGEMENT ANALYSIS OF GOOGLE
                                                          U.S. Patent No. 9,923,995




send, from a first node to a second   Google uses the apparatus (e.g., the one or more servers, etc.) with the one or more processors that
node and for establishing the non‐    execute the instructions for communicating using the QUIC protocol which, in turn, mandates sending,
TCP connection, the non‐TCP           from a first node to a second node and for establishing the non‐TCP connection, the non‐TCP packet
packet to provide the metadata to     (e.g., QUIC negotiation packet, etc.) to provide the metadata (e.g., the value of the idle timeout
the second node, for use by the       parameter field, etc.) to the second node, for use by the second node in determining a timeout attribute
second node in determining a          associated with the non‐TCP connection;
timeout attribute associated with
the non‐TCP connection;               See excerpt(s) below, for example (emphasis added, if any):

                                      Note: As set forth below, a QUIC negotiation packet includes transport parameters that include an idle
                                      timeout parameter that is detected by a recipient of such packet.




                                                                     6 of 16
  June 1, 2020
               Case 6:20-cv-00453-ADA Document 1-13 Filed 06/01/20 Page 8 of 17
                                             CLAIM CHARTS
                              BASED ON INFRINGEMENT ANALYSIS OF GOOGLE
                                        U.S. Patent No. 9,923,995




                                               7 of 16
June 1, 2020
               Case 6:20-cv-00453-ADA Document 1-13 Filed 06/01/20 Page 9 of 17
                                                CLAIM CHARTS
                                 BASED ON INFRINGEMENT ANALYSIS OF GOOGLE
                                           U.S. Patent No. 9,923,995




                      Note: As set forth below, since the idle_timeout value sets the duration of idleness, after which the
                      connection is shutdown, a timeout attribute of the connection is necessarily modified based on the
                      value received in the idle_timeout field of the connection negotiation packet.




                                                      8 of 16
June 1, 2020
                         Case 6:20-cv-00453-ADA Document 1-13 Filed 06/01/20 Page 10 of 17
                                                             CLAIM CHARTS
                                              BASED ON INFRINGEMENT ANALYSIS OF GOOGLE
                                                        U.S. Patent No. 9,923,995




wherein the apparatus, when        Google uses the apparatus (e.g., the one or more servers, etc.) with the one or more processors that
operating in accordance with the   execute the instructions for communicating using the QUIC protocol which, in turn, is configured
TCP protocol, is configured to     wherein the apparatus, when operating in accordance with the TCP protocol, is configured to perform a
perform a three‐way TCP            three‐way TCP handshake for establishing a TCP connection that is separate from the non‐TCP
handshake for establishing a TCP   connection.
connection that is separate from
the non‐TCP connection.            See excerpt(s) below, for example (emphasis added, if any):

                                   “The synchronization requires each side to send its own initial sequence number and to receive a
                                   confirmation of it in acknowledgment from the other side. Each side must also receive the other side's
                                   initial sequence number and send a confirming acknowledgment.

                                     1) A ‐‐> B   SYN my sequence number is X
                                     2) A <‐‐ B   ACK your sequence number is X
                                     3) A <‐‐ B   SYN my sequence number is Y
                                     4) A ‐‐> B   ACK your sequence number is Y

                                   Because steps 2 and 3 can be combined in a single message this is called the three way (or three
                                   message) handshake.



                                                                   9 of 16
  June 1, 2020
               Case 6:20-cv-00453-ADA Document 1-13 Filed 06/01/20 Page 11 of 17
                                                CLAIM CHARTS
                                 BASED ON INFRINGEMENT ANALYSIS OF GOOGLE
                                           U.S. Patent No. 9,923,995

                       A three way handshake is necessary because sequence numbers are not tied to a global clock in the
                       network, and TCPs may have different mechanisms for picking the ISN's. The receiver of the first SYN
                       has no way of knowing whether the segment was an old delayed one or not, unless it remembers the
                       last sequence number used on the connection (which is not always possible), and so it must ask the
                       sender to verify this SYN. The three way handshake and the advantages of a clock‐driven scheme are
                       discussed in [3].”

                       “Request for Comments” (RFC) document RFC 793 (September 1981) https://tools.ietf.org/html/rfc793




                                                      10 of 16
June 1, 2020
                         Case 6:20-cv-00453-ADA Document 1-13 Filed 06/01/20 Page 12 of 17
                                                              CLAIM CHARTS
                                               BASED ON INFRINGEMENT ANALYSIS OF GOOGLE
                                                         U.S. Patent No. 9,923,995

Claim 29                                Accused Instrumentalities
The apparatus of claim 28 wherein the   Google infringes claim 28 and uses the apparatus (e.g., the one or more servers, etc.) with the one or
apparatus is configured such that:      more processors that execute the instructions for communicating using the QUIC protocol which, in
                                        turn, mandates that the determination of the timeout attribute results from a negotiation between
the determination of the timeout        the first node and the second node;.
attribute results from a negotiation
between the first node and the second   See excerpt(s) below, for example (emphasis added, if any):
node;
                                        Note: As set forth below, a QUIC negotiation packet is received by the client node from a server
                                        node.




                                        Note: As set forth below, prior to a QUIC connection being established, the QUIC connection is “set
                                        up” using the aforementioned handshake.




                                                                    11 of 16
  June 1, 2020
                          Case 6:20-cv-00453-ADA Document 1-13 Filed 06/01/20 Page 13 of 17
                                                             CLAIM CHARTS
                                              BASED ON INFRINGEMENT ANALYSIS OF GOOGLE
                                                        U.S. Patent No. 9,923,995




during the idle time period, no non‐   Google infringes claim 28 and uses the apparatus (e.g., the one or more servers, etc.) with the one or
TCP packet including data is           more processors that execute the instructions for communicating using the QUIC protocol which, in
communicated in the non‐TCP            turn, mandates that, during the idle time period, no non‐TCP packet including data is communicated
connection;                            in the non‐TCP connection;

                                       See excerpt(s) below, for example (emphasis added, if any):

                                       Note: As set forth below, the metadata includes a value in seconds that is encoded as an unsigned
                                       16‐bit integer.




                                       Note: As set forth below, there is “no activity” while the connection is idle.




                                                                   12 of 16
  June 1, 2020
                          Case 6:20-cv-00453-ADA Document 1-13 Filed 06/01/20 Page 14 of 17
                                                             CLAIM CHARTS
                                              BASED ON INFRINGEMENT ANALYSIS OF GOOGLE
                                                        U.S. Patent No. 9,923,995




wherein the apparatus is further       Google infringes claim 28 and uses the apparatus (e.g., the one or more servers, etc.) with the one or
configured for:                        more processors that execute the instructions for communicating using the QUIC protocol which, in
                                       turn, is configured wherein the apparatus is further configured for: detecting the idle time period
detecting the idle time period based   (e.g., idle timeout parameter field, etc.) based on the idle information; and
on the idle information; and
                                       See excerpt(s) below, for example (emphasis added, if any):

                                       Note: As set forth below, a QUIC negotiation packet includes transport parameters that include an
                                       idle timeout parameter that is detected by a recipient of such packet.




                                                                   13 of 16
  June 1, 2020
               Case 6:20-cv-00453-ADA Document 1-13 Filed 06/01/20 Page 15 of 17
                                              CLAIM CHARTS
                               BASED ON INFRINGEMENT ANALYSIS OF GOOGLE
                                         U.S. Patent No. 9,923,995




                                               14 of 16
June 1, 2020
                           Case 6:20-cv-00453-ADA Document 1-13 Filed 06/01/20 Page 16 of 17
                                                                 CLAIM CHARTS
                                                  BASED ON INFRINGEMENT ANALYSIS OF GOOGLE
                                                            U.S. Patent No. 9,923,995




in response to detecting the idle time     Google infringes claim 28 and uses the apparatus (e.g., the one or more servers, etc.) with the one or
period, deactivating the non‐TCP           more processors that execute the instructions for communicating using the QUIC protocol which, in
connection by at least partially closing   turn, is configured wherein, in response to detecting the idle time period, deactivating the non‐TCP
the TCP‐variant connection by one of       connection (e.g., connection termination, etc.) by at least partially closing the TCP‐variant
the first and second nodes without         connection by one of the first and second nodes without communication between the second node
communication between the second           and the first node that is related to the detection of the idle time period.
node and the first node that is related
to the detection of the idle time          See excerpt(s) below, for example (emphasis added, if any):
period.
                                           Note: As set forth below, since the idle_timeout value sets the duration of idleness, after which the
                                           connection is shutdown, a timeout attribute of the connection is necessarily modified based on the
                                           value received in the idle_timeout field of the connection negotiation packet.




                                                                       15 of 16
   June 1, 2020
                            Case 6:20-cv-00453-ADA Document 1-13 Filed 06/01/20 Page 17 of 17
                                                                  CLAIM CHARTS
                                                   BASED ON INFRINGEMENT ANALYSIS OF GOOGLE
                                                             U.S. Patent No. 9,923,995




Caveat: The notes and/or cited excerpts utilized herein are set forth for illustrative purposes only and are not meant to be limiting in any manner.
For example, the notes and/or cited excerpts, may or may not be supplemented or substituted with different excerpt(s) of the relevant
reference(s), as appropriate. Further, to the extent any error(s) and/or omission(s) exist herein, all rights are reserved to correct the same in
connection with any subsequent correlations.




                                                                       16 of 16
    June 1, 2020
